This case is substantially the same as that of Sinclair v. Williams,post, 235. The facts are the same, with a few variations. The land is dispute is a different tract, and at the master's sale Josiah Tyson, one of the defendants, was the purchaser and sold it to the plaintiff, but has never made any conveyance for it, and the deed of Bryan Burroughs to him was made after he had ceased to be clerk and master. In this case both defendants answer. Tyson admits the facts stated in the bill, is willing to make title, and submits to such decree as may be made.
The answer of Williams admits that Charles Chalmers was          (233) his duly appointed guardian, and that he is now of age, and has commenced an action of ejectment to recover the land in question. It denies that any such proceedings as those set forth in the bill ever were had; that there ever was such decree of the court of equity of Moore County ordering the real estate belonging to him to be sold by the master; that any sale was made by him, or that any report of his proceedings was made by him and confirmed by the Court. It alleges that if any such proceedings were ever had they were irregular and of no offect [effect]. It further admits that the deed made by Bryan Burroughs to Josiah Tyson was made by him after he was out of office, and is therefore "insufficient and inoperative"; that the plaintiff purchased of Josiah *Page 152 
Tyson. The destruction of the courthouse of Moore County, with the papers belonging to the court, is admitted.
The answer of the defendant Williams brings up matters with which the Court in these proceedings have nothing to do. Whether the proceedings set forth in the bill as having been had were rightfully conducted or not we cannot inquire into in this collateral manner. If they did take place; if the decree as alleged was made by the court of equity of Moore County and is unreversed its validity cannot be questioned in these proceedings. The main inquiry is, Did the court of equity make such a decree? The defendant has, without any qualification, denied the statement made in the bill as to those proceedings, in whole and in severalty. It is stated in the bill and admitted in his answer that the courthouse of Moore County, after the appointment of Mr. Bruce as clerk and master, was destroyed by fire, and with it all the records of the court. The plaintiff avers that among the papers of the court were the proceedings under the petition of Charles Chalmers.  To prove that the records of that suit did exist, the depositions of two gentlemen of the bar who were (234) concerned in the case have been laid before the Court. They fully sustain the allegations of the bill upon this subject, so as to leave no doubt of the fact. They were personally and professionally engaged in transacting the business, and it may be said cannot be mistaken. The decree, then, was duly made — the report of the master of a sale duly returned and confirmed. The fact of a sale under the decree by the then clerk and master, Bryan Burroughs, is denied by the answer. Did it take place? Burroughs proves that he did make the sale, and Josiah Tyson became the purchaser of the land, and that he made a full report to the court, which was confirmed. Dr. Chalmers proves the same. This testimony sustains the allegations of the bill. The plaintiff alleges that the deed made by Burroughs to Tyson was inoperative and did not convey the legal title, and this the defendant Williams admits, for it was made and executed after Burroughs had gone out of the office, and the order of the court was that the conveyance should be made by the clerk and master. The plaintiff has a clear equity to the relief he seeks — the equitable title being in him and the legal title being in the defendant Williams. The injunction must be made perpetual, and the defendants must be decreed to make a conveyance in fee to the plaintiff, to be judged of by the clerk and master of this Court.
The defendant Williams must pay the costs.
PER CURIAM.                                      Decree accordingly. *Page 153 
(235)